                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DMSION
                                 No. 5:06-CR-253-D


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                   v.                        )              ORDER
                                             )
ZACHARY WILLIAM SANDERS,                     )
                                             )
                          Defendant.         )


       On May 24, 2019, Zachary William Sanders ("Sanders") moved for reliefunder the First Step

Act ("First Step Act"), Pub. L. No. 115-391, § 404, 132 Stat. 5194, 52221_1).E. 99]. On March 11,

2020, Sanders supplemented his motion 1_1).E. 102]. On March 20, 2020, the United States

responded in opposition 1_1).E. 104]. On April 22, 2020, Sanders replied 1_1).E. 107]. On April 23,

2020, the Probation Officer submitted a memorandum concerning the Presentence Investigation

Report ("PSR") 1_1).E. 108]. On the same date, Sanders objected to the modified PSR 1_1).E. 110].

On September 16, 2020, Sanders moved to expedite 1_1).E. 112]. As explained below, the court

grants Sanders' s motions for reduction of sentence.

       On February 20, 2007, Sanders pleaded guilty without a plea agreement to unlawful

possession of a firearm by a felon (count one), possession with intent to distribute cocaine base

(crack) (count two), and possession of a firearm in furtherance of a drug trafficking crime (count

three). See 1_1).E. 68] 1. On January 15, 2008, the court held Sanders's sentencing hearing.

See 1_1).E. 39, 41]. At the hearing, the court adopted the facts set forth in the PSR and ruled on

objections. See Sentencing Tr. 1_1).E. 43] 5-7; Fed. R. Crim. P. 32(i)(3)(A}-(B). The court

calculated Sanders's guideline range to be 262 to 327 months' imprisonment. See Sentencing Tr.



            Case 5:06-cr-00253-D Document 113 Filed 09/18/20 Page 1 of 6
at 6-7. After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court

sentenced Sanders to 120 months' imprisonment on count one, 216 months' imprisonment on count

two (concurrent to count one), and 60 months' imprisonment on count three (consecutive to counts

one and two). See [D.E. 68] 2; Sentencing Tr. at 8--19. Thus, Sanders's total sentence was 276

months' imprisonment See [D.E. 68] 2; Sentencing Tr. at 8--19. Sanders appealed. On December

18, 2008, the United States Court of Appeals for the Fourth Circuit affirmed Sanders's conviction

and sentence. See United States v. Sanders, No. 08-4137, 2008 WL 5599626 (4th Cir. Dec. 19,

2008) (per curiam) (unpublished).

       On April 17, 2012, Sanders moved for a reduction of sentence pursuant to 18 U.S.C. §

3582(c)(2) [D.E. 55]. On August 13, 2012, Sanders moved under 28 U.S.C. § 2255 to vacate his

sentence [D.E. 57]. On February 7, 2013, Sanders filed a second section 2255 motion [D.E. 60].

On September 13, 2013, the court denied Sanders's motions [D.E. 68]. Sanders appealed. On

February 9, 2015, the Fourth Circuit affirmed in part the court's order and dismissed in part

Sanders's appeal [D.E. 76, 77].

       On May 16 and June 20, 2016, Sanders again moved to vacate his sentence under section

2255 [D.E. 79, 82, 84]. On May 15, 2017, Sanders moved for a reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) [D.E. 90]. On January 11, 2018, the court denied Sanders's motions [D.E.

97]. Sanders did not appeal.

       On August 3, 2010, Congress enacted the Fair Sentencing Act of 2010 (''Fair Sentencing

Act''),Pub. L. No. 111-220, 124 Stat. 2371,2372 (codified as amendedat21 U.S.C. § 801, et~.

Section 2 of the Fair Sentencing Act reduced statutory penalties by increasing the drug quantities

necessary to trigger certain statutory mjnjmums and maximums. For example, the amount of crack

cocaine necessary to trigger a 5 to 40 year sentence increased from 5 to 28 grams. Likewise, the

                                                2

          Case 5:06-cr-00253-D Document 113 Filed 09/18/20 Page 2 of 6
amount of crack cocaine necessary to 1Iigger a 10 year to life sentence increased from 28 grams to

280 grams. See id.., § 2, 124 Stat at 2372.

        The First Step Act makes the Fair Sentencing Act's reductions in mandatory minimum

sentences apply retroactively to defendants who committed their "covered offense" of conviction

before August 3, 2010. See First Step Act § 404(a), 132 Stat at 5222. Section 404(a) defines

"covered offense" as "a violation ofa Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act ... that was committed before August 3,

2010." Id. Under the First Step Act, a "court that imposed a sentence for a covered offense may .

. . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 ... were in

effect at the time the covered offense was committed." First Step Act§ 404(b), 132 Stat at 5222.

A court that modifies a sentence under the First Step Act does so under 18 U.S.C. § 3582(c)(1 ){B),

which allows a court to "modify an imposed term ofimprisonment to the extent otherwise permitted

by statute." 18 U.S.C. § 3582(c)(l)(B); see United States v. Woodson, 962 F.3d 812, 815-17 (4th

Cir. 2020); United States v. Chambers, 956 F.3d 667,671 (4th Cir. 2020); United States v. Wirsing.

943 F.3d 175, 183 (4th Cir. 2019); United States v. Alexander, 951 F.3d 706, 708 (6th Cir. 2019).

If a defendant qualifies, courts may consider a motion for a reduced sentence only if the defendant

did not previously receive a reduction pursuant to the Fair Sentencing Act and did not have a motion

under the First Step Act denied "after a complete review ofthe motion on the merits." First Step Act

§ 404(c), 132 Stat at 5222.

       Under the First Step Act, the district court adjusts the sentencing guideline calculations "as

if the current lower drug offense sentences were in effect at the time of the commission of the

offense." United States v. Cuny, 792 F. App'x 267,268 (4th Cir. 2020) (per curiam) (unpublished)

(quotation omitted); see Chambers, 956 F.3d at 671-72. ''Nothing in ... section [404(c) ofthe First

                                                  3

           Case 5:06-cr-00253-D Document 113 Filed 09/18/20 Page 3 of 6
Step Act]," however, "shall be construed to require a court to reduce any sentence pursuant to this

section." First Step Act § 404(c), 132 Stat. at 5222; see, ~, United States v. Gravatt, 953 F.3d 258,

260 (4th'Cir. 2020); Wirsing, 943 F3d at 184-86; United States v. Barnes, No. 3:94cr80 (DJN),

2020 WL 1281235, at *4 (E.D. Va. Mar. 17, 2020) (unpublished); United States v. Latten, No.

1:02CR00011-012, 2019 WL 2550327, at *1-4 (W.D. Va. June 20, 2019) (unpublished).

       Sanders's substantive offense in count two under 21 U.S.C. § 841(b)(l)(C) is a "covered

offense" under the First Step Act. See Woodson, 962 F.3d 814-17. But see United States v. Birt,

966 F.3d 257, 263--65 (3d Cir. 2020). The government did not have the benefit of Woodson when

it submitted its brief. Cf. [D.E. 104]. Nevertheless, Woodson forecloses the government's

arguments concerning section 841 (b)(1 )(C). Accordingly, the court addresses Sanders' s motion on

the merits.

       The court assumes without deciding that Sanders's new advisory guideline range is 46 to 57

months' imprisonment on counts one and two based on a total offense level 17 and a criminal history

category V, and 60 months' consecutive imprisonment on count three. See PSR ff 13, 16, 32-41.1


       1
          Sanders's felony conviction for possession with intent to manufacture, sell, and deliver
cocaine is no longer a predicate offense for career-offender purposes. See United States v. Simmons,
649 F.3d 237, 249 (4th Cir. 2011) (en bane); PSR ,r 13. The court must consider Simmon's holding
when recalculating Sanders's advisory guideline range. See Chambers, 956 F.3d at 672-73.
Accordingly, Sanders does not have two predicate offenses for career-offender purposes. See
U.S.S.G. § 4Bl.l(a); PSR ff 8-16. Therefore, Sanders is not a career offender under section
4Bl.l(a).
        Sanders also argues that his felony conviction for conspiracy to commit assault with a deadly
weapon with intent to inflict serious injury is not a predicate offense for career-offender purposes.
See [D.E. 102] 2; PSR ,r 16. The court declines to reach this issue. Cf. United States v. Johnson,
No. 7:04-CR-128-1, 2020 WL 2563541, at *5 (W.D. Va. May 20, 2020) (unpublished).
        The base offense level for an offense under 18 U.S.C. § 922(g)(l) is calculated pursuant to
U.S.S.G. § 2K2.1. Cf. PSR ,r 32. Under section 2K2.l(a)(4), the base offense level is 20 if''the
defendant committed any part of the instant offense subsequent to sustaining one felony conviction
ofeitheracrimeofviolenceoracontrolledsubstanceoffense/' U.S.S.G. § 2K2.l(a)(4). When this
court sentenced Sanders, his conviction for conspiracy to commit assault with a deadly weapon with

                                                 4

              Case 5:06-cr-00253-D Document 113 Filed 09/18/20 Page 4 of 6
The court has completely reviewed the entire record, the parties' arguments, the new advisory

guideline range, and all relevant factors under 18 U.S.C. § 3553(a). See Chavez-Mesa v. United

States, 138 S. Ct. 1959, 1966-68 (2018); Chambers, 956 F.3d at 671-75; United States v. May, 783

F. App'x 309, 310 (4th Cir. 2019) (per curiam) (unpublished). As for his offense conduct, Sanders

engaged in serious crimjnal behavior. After law enforcement officers pulled over a vehicle in which

Sanders was riding, Sanders fled on foot with a loaded stolen handgun. Officers apprehended

Sanders after a short chase. Officers recovered the loaded stolen handgun that Sanders discarded

during the chase, 25 individually-packaged rocks of crack cocaine (2.4 grams), and 4 bags of

marijuana (7.6 grams). Sanders also admitted to law enforcement officers that he was a member of

the Bloods gang. See PSR ft 5--6. Sanders is a recidivist with convictions for assault on a female,

simple assault (two counts), breaking or entering, second degree trespass (two counts), possess with

intent to manufacture, sell, and deliver cocaine, and conspiracy to commit assault with a deadly

weapon with intent to inflict serious injury. See PSR ft 8-16. Additionally, Sanders has performed

poorly on supervision. See id. at ft 9, 13.

       Sanders has taken many positive steps while incarcerated over the past fourteen years and

ismuchmorematurethanhewaswhenhecommittedhiscrimesofconviction. See [D.E.102, 107];

cf. Pem,er v. United States, 562 U.S. 476, 491 (2011); Chambers, 956 F.3d at 671-75. Although

Sanders possessed a loaded firearm, Sanders' s criminal conduct involved a small amount of drugs.

Sanders also has a viable release plan. See [D.E. 102, 107]. Accordingly, having considered the


intent to hµlict serious injury was a crime of violence for career-offender purposes. See U.S.S.G.
§ 4Bl.2(a). Accordingly, Sanders's base offense levelis 20. See U.S.S.G. § 2K2.l(a)(4); PSR ,r 16.
Sanders receives a three-level reduction for acceptance of responsibility. See PSR ,r 40. His total
offense level becomes 17. His criminal history category is V. See PSR ft 8-19. Thus, Sanders's
new guideline range for counts one and two is 46 to 57 months' imprisonment. His guideline range
on count three remains 60 months' consecutive imprisonment.

                                                 5

            Case 5:06-cr-00253-D Document 113 Filed 09/18/20 Page 5 of 6
entire record, the new advisory guideline range, the parties' arguments, and the section 3553(a)

factors, the court reduces Sanders's prison sentence to time served. See, c;g., Chavez-Mesa, 138 S.

Ct. at 1966-68; Chambers, 956 F.3d at 671-75; Barnes, 2020 WL 1281235, at *4; Latten, 2019 WL

2550327, at *1-4; 18 U.S.C. § 3553(a). All other aspects of the judgment remain the same.

       In reaching this decision, the court has considered the entire record, the new advisory

guideline range, the parties' arguments, and the section 3553(a) factors. However, even if the court

miscalculated the new advisory guideline range, it would impose the same reduced sentence in light

of the entire record and the section 3553(a) factors. See 18 U.S.C. § 3553(a); United States v.

Gomez-Jimenez, 750 F.3d 370, 382-86 (4th Cir. 2014); United States v. Hargrove, 701 F.3d 156,

161-65 (4th Cir. 2012).

       In~ the court GRANTS Sanders's motions for a reduction of sentence [D.E. 99, 102] and

REDUCES his prison sentence to time served. All other aspects of the judgment remain the same.

The court DENIES as moot Sanders's motion to expedite [D.E. 112].

       SO ORDERED. This J.8_ day of September 2020.




                                                       JSC.DEVERill
                                                       United States District Judge




                                                 6

          Case 5:06-cr-00253-D Document 113 Filed 09/18/20 Page 6 of 6
